DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE102018208513.7 on 5/29/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018208513.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 4/06/2021 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.

GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a communication interface for data communication” (claim 5)
[0030] discloses that the telephony unit has a communication interface serving for connecting a telephony unit and/or camera-monitor system to an external cell phone for the transmission of signals.
“a transmission unit for transmitting” (claim 6)
[0031] discloses that the telephony unit has a transmission unit serving for connecting the telephony unit to a loudspeaker system of the motor vehicle for the transmission of signals.
“telephony unit…embodied for” (claim 9)
Fig. 2 illustrates telephony unit (106) comprising modules 107, 108, 109, 110, 112.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield et al. (US 20120062744 A1) (hereinafter Schofield).
Regarding claim 1, Schofield discloses:
A camera-monitor system for a motor vehicle, comprising: 
[See Schofield, Figs. 26A, 26B illustrate vehicle camera 2645, and Fig. 21 illustrates vehicle cameras 2146 and 2156 mounted on side view mirror assemblies of the vehicle; See Schofield, ¶ 0291-0292 discloses a video camera mounted in an exterior mirror casing of an exterior mirror assembly, wherein the video camera provides image output to any of an in-cabin mirror-mounted, windshield-mounted/header-mounted and/or interior cabin pillar-mounted video screens.]
a monitor for representing images of the camera, [See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6859 which displays images captured by rear-mounted or side-mounted vehicle cameras.] said monitor having a telephony unit. [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]

Regarding claim 2, Schofield discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a microphone that is part of the monitor. [See Schofield, ¶ 0404 discloses a microphone system (6850) provided for use in voice command interactions, cellular phone interactions, telematics communications and the like.]

Regarding claim 3, Schofield discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a further camera that is part of the monitor. [See Schofield, ¶ 0404 discloses a video camera for imaging a portion of the interior cabin (for example, viewing an occupant of the vehicle – such as a driver’s head/face; See Schofield, Fig. 68 illustrates video camera element (6843) as part of a monitor (6812).]

Regarding claim 4, Schofield discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a loudspeaker that is part of the monitor. [See Schofield, ¶ 0404 and Fig. 68 discloses a loudspeaker (6852) suitable to audibly convey to the driver navigational directions/instructions, etc.]

Regarding claim 5, Schofield discloses all the limitations of claim 1.
Schofield discloses:
further comprising a communication interface for data communication with an external cell phone. [See Schofield, ¶ 0404 discloses that cell phone and other function user access control interfaces/buttons (6874, 6876) are included facing towards a driver/interior cabin occupant of housing (6859).  The same paragraph additionally discloses that “other accessories” may include a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematics system including antenna and transceiver (and for coupling with an external cell phone as such), etc.]

Regarding claim 6, Schofield discloses all the limitations of claim 1.
Schofield discloses:
further comprising: a loudspeaker system being part of the motor vehicle; and [See Schofield, ¶ 0254, 0426 discloses a loudspeaker capable of being located elsewhere in a vehicle besides in an accessory housing.]
a transmission unit for transmitting audio information to the loudspeaker system of the motor vehicle. [See Schofield, ¶ 0254 discloses a telecommunication device detecting an incoming phone call and directing the output for phone calls to speakers located either in the mirror assembly or elsewhere in the vehicle.]

Regarding claim 7, Schofield discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is partially integrated into a housing of the monitor. [See Schofield, ¶ 0404 discloses a housing portion (6859, per Fig. 68); See Schofield, ¶ 0408 discloses a telecommunication and/or computing accessory (6927) can be removably docked into docking station (6828) of an accessory module (6812).  Hence, the detachable nature interpreted as being “partially integrated” into the housing.]

Regarding claim 8, Schofield discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is fully integrated into a housing of the monitor. [See Schofield, ¶ 0256 discloses that any of the microphones, speakers, video cameras, video screen may be incorporated into a mirror casing, mounting bracket, a pod mounted to the mounting bracket, or a header; See Schofield, Fig. 68 illustrates a “telephony unit” (microphone 6850, camera 6843, interface 6874, etc.) fully integrated into a housing 6859 of the monitor 6812.]

Regarding claim 9, Schofield discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is embodied for simultaneous image and sound transmission or for pure sound transmission. [See Schofield, ¶ 0404 discloses audibly conveying navigational directions/instructions from a GPS system.]

Regarding claim 10, Schofield discloses all the limitations of claim 1.
Schofield discloses:
[See Schofield, ¶ 0277-0278, 0332 discloses a rearward field of view camera may be directed specifically to capture a supplemental rearward field of view to that of driver-side exterior mirror, or may be directed to view further back along the highway to as to replicate/extend, and even replace the field of view of a driver-side exterior mirror.]

Regarding claim 11, Schofield discloses all the limitations of claim 10.
Schofield discloses:
wherein the mirror replacement system for the motor vehicle is embodied as a telephony system. [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190197327 A1			Mangla; Mayank et al.
US 20200317213 A1			OBA; EIJI et al.
US 20030117728 A1			Hutzel, Barry W. et al.
US 9227568 B1	Hubbell; 		Jerry K. et al.
US 20160062583 A1			Ricci; Christopher P.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486